Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 31, 2016

The Court of Appeals hereby passes the following order:

A17D0033. JOHN FERREIRA v. THE STATE.
A17D0034. JOHN C. FERREIRA v. THE STATE.

      In 2006, John Ferreira pled guilty to voluntary manslaughter, for which he was
sentenced to 20 years. In 2016, he filed a motion for an out-of-time appeal. The trial
court denied the motion on June 27, 2016. Ferreira then filed two applications for
discretionary appeal seeking review of that denial. He filed the first application on
July 13, 2016, in the Georgia Supreme Court. That Court transferred the application
here, and we have docketed it as Case No. A17D0033. Ferreira filed the second
application with this Court on August 4, 2016, and we have docketed it as Case No.
A17D0034.
      With respect to Case No. A17D0033, the denial of a motion for out-of-time
appeal is directly appealable. See Lunsford v. State, 237 Ga. App. 696, 696 (515
SE2d 198) (1999); see also Wetherington v. State, 296 Ga. 451 (769 SE2d 53) (2015)
(addressing merits of direct appeal from denial of motion for out-of-time appeal
following guilty plea). Accordingly, the application in Case No. A17D0033 is hereby
GRANTED pursuant to OCGA § 5-6-35 (j). Ferreira shall have ten days from the
date of this order to file his notice of appeal in the trial court. OCGA § 5-6-35 (g).
The clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.
      With respect to Case No. A17D0034, the application was not timely filed. An
application must be filed within 30 days of entry of the order or judgment sought to
be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420 SE2d 393)
(1992). Ferreira filed his application in Case No. A17D0034 38 days after entry of
the order he seeks to appeal. In addition, the application in Case No. A17D0034 is
superfluous, as it seeks to challenge the same order at issue in Case No. A17D0033.
For these reasons, the application in Case No. A17D0034 is DISMISSED.



                                      Court of Appeals of the State of Georgia
                                                                           08/31/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.